[Cite as Berea v. Collins, 2013-Ohio-4191.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99406


                                       CITY OF BEREA

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                  JOSHUA A. COLLINS
                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED


                                        Criminal Appeal from the
                                         Berea Municipal Court
                                        Case No. 12 TRC 00242

        BEFORE: Stewart, A.J., Celebrezze, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                       September 26, 2013
ATTORNEY FOR APPELLANT

Joseph F. Salzgeber
Foth & Foth Co., L.P.A.
11221 Pearl Road
Strongsville, OH 44136


ATTORNEY FOR APPELLEE

James N. Walters, III
City of Berea Prosecutor
11 Berea Commons
Berea, OH 44017
MELODY J. STEWART, A.J.:

       {¶1} The city of Berea charged defendant-appellant Joshua A. Collins with

operating a vehicle while intoxicated, having a prohibited blood alcohol level, and

speeding. Collins filed a motion to suppress all statements made by him in addition to

the results of field sobriety and blood alcohol tests on grounds that the police illegally

entered his home and failed to conduct the sobriety tests in compliance with established

standards. After the municipal court denied the motion to suppress, Collins pleaded no

contest to a single count of operating a vehicle while intoxicated in exchange for the

dismissal of the remaining counts. He consented to being sentenced, and was sentenced,

by a court magistrate. His sole assignment of error contests the court’s refusal to grant

his motion to suppress evidence.

       {¶2} We are unable to address the merits of this appeal because the trial judge

failed to adopt the sentence imposed by the magistrate and enter it as a judgment of the

court. Hence, there is no valid sentence and the appeal is not final.

       {¶3} Crim.R. 19(C)(1)(c)(ii)     permits a magistrate in a misdemeanor case to

“accept and enter guilty and no contest pleas, determine guilt or innocence, receive

statements in explanation and in mitigation of sentence, and recommend a penalty to be

imposed.” (Emphasis added.) That the magistrate only issues a “recommendation” of a

penalty to be imposed is reinforced not only by Crim.R. 19(D)(4)(a) which states that “[a]

magistrate’s decision is not effective unless adopted by the court[,]” but by Crim.R. 32(C),
which states that a criminal judgment must set forth “the sentence” and “that the judge shall

sign the judgment.”

       {¶4} Collins agreed in open court to have a magistrate sentence him, but that

agreement could not confer on the magistrate authority that the Rules of Criminal

Procedure give solely to a judge. The magistrate could recommend a sentence, but that

sentence was not final until adopted by the court and set forth in a judgment. State v.

Pennington, 187 Ohio App.3d 526, 2010-Ohio-2139, 932 N.E.2d 941 (2d Dist.);

Youngstown v. Waselich, 7th Dist. Mahoning No. 04 MA 164, 2005-Ohio-6449. The

judge did not adopt the magistrate’s recommendation on sentencing, so there is no final

judgment of conviction that conforms to Crim.R. 32.

       {¶5} With no sentence having been adopted and reduced to judgment with the

judge’s signature, there was no final order of conviction. See State v. Baker, 119 Ohio

St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, syllabus (“A judgment of conviction is a

final appealable order under R.C. 2505.02 when it sets forth (1) the guilty plea, the jury

verdict, or the finding of the court upon which the conviction is based; (2) the sentence;

(3) the signature of the judge; and (4) entry on the journal by the clerk of court.”). We

therefore lack jurisdiction to hear this appeal.

       {¶6} Accordingly, the appeal is dismissed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
MELODY J. STEWART, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
SEAN C. GALLAGHER, J., CONCUR